Proceeding pursuant to CPLR article 78 to review a determination of the Fire Commissioner of the City of Mount Vernon dated February 25, 2011, which adopted the recommendation of a hearing officer dated February 22, 2011, made after a hearing, and affirmed the denial of the petitioner’s application for benefits pursuant to General Municipal Law § 207-a (2).
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The determination of the Fire Commissioner of the City of Mount Vernon, which adopted the recommendation of a hearing officer, and affirmed the denial of the petitioner’s application for benefits pursuant to General Municipal Law § 207-a (2), was supported by substantial evidence (see Matter of Refino v City of Mount Vernon, 104 AD3d 693 [2013]; Matter of Davenport v City of Mount Vernon, 96 AD3d 838, 838-839 [2012]; cf. Matter of Ridge Rd. Fire Dist. v Schiano, 16 NY3d 494, 499 [2011]).
The petitioner’s remaining contentions are without merit. Balkin, J.P., Hall, Lott and Miller, JJ, concur.